Irregularities and defects in the replevin writ and bond, to which the defendant might have called the attention of the court by suitable objection seasonably made, have been waived by his proceeding to trial on the merits of the case without objection. See Kimball Company v. Tasca, 26 R.I. 565.
The plaintiff's exceptions are without merit.
The issues of fact raised by the pleadings were properly submitted to the jury with suitable instructions by the judge of the Superior Court who presided at the trial, and the verdict of the jury has been approved by him. In these circumstances *Page 478 
the case is governed by that of Wilcox v. Rhode IslandCompany, 29 R.I. 292.
The plaintiff's exceptions are therefore overruled, and the case is remitted to the Superior Court with direction to enter judgment on the verdict.